Citation Nr: 0806863	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  07-32 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
subtotal gastrectomy, residual of duodenal ulcer.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to 
November 1945, from March 1951 to October 1952, from October 
1961 to August 1962, and from January 1968 to June 1969.  
This matter is on appeal from the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned judge in January 2008.  A transcript of that 
hearing has been associated with the claims file.


FINDINGS OF FACT

1.  For the entire appeal period, the veteran' symptoms 
associated with his postgastrectomy syndromes include weight 
loss and circulatory problems after eating, including 
feelings of dizziness and faintness.  No hospitalization was 
required.

2.  For the entire appeal period, the veteran's bilateral 
hearing loss has been documented to be no worse than Level II 
in the right ear and Level IV in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent, but no higher, 
for a subtotal gastrectomy, residual of duodenal ulcer have 
been met.  38 U.S.C.A. §§ 1155, 5013(a), 5103A (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
(DC) 7308 (2007).

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85- 
4.87, DC 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 



Subtotal Gastrectomy

The veteran is currently rated as 40 percent disabled under 
DC 7308 for symptoms relating to his postgastrectomy status.  
38 C.F.R. § 4.114.  Under that DC, a higher rating of 60 
percent, notably the highest rating under this DC, is 
warranted where the veteran exhibits severe postgastrectomy 
symptoms such as nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.

The veteran underwent a VA examination regarding his 
gastrointestinal disability in April 2006.  Private medical 
records for the period since the VA examination to the 
present time indicate further treatment and symptoms relating 
to his gastrointestinal disability.  He also testified 
regarding his gastrointestinal disability and the symptoms he 
experiences as a result of this disability at the January 
2008 Travel Board hearing.

For the entire period on appeal, the medical evidence and the 
veteran's testimony supports findings of the veteran having 
sweating, dizziness, and feelings of faintness after eating.  
He also complained of heartburn and constipation throughout 
this period.  While he claimed no weight loss at the April 
2006 examination, at the Travel Board hearing he claimed to 
have lost up to 20 pounds in the last few months.

The veteran's recently exhibited weight loss in addition to 
his complaints throughout the appeal period of sweating, 
dizziness and faintness after eating suggest the severe 
symptoms of postgastrectomy syndromes reflected by a 60 
percent disability rating under DC 7308.  As a result, a 
rating of 60 percent for the veteran's gastrointestinal 
disability is granted.

The 60 percent rating under DC 7308 is the highest rating 
under the schedular ratings.  Nonetheless, in exceptional 
cases where schedular evaluations are found to be inadequate, 
the RO may refer a claim to the Chief Benefits Director or 
the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  38 
C.F.R. § 3.321(b)(1).  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996). 

At no time during the period on appeal has the veteran 
required frequent hospitalizations due to his service-
connected gastrointestinal disability, and his service-
connected residuals have not been shown by objective evidence 
to result in functional limitation beyond that contemplated 
by the currently-assigned rating.  Accordingly, referral of 
this issue for extraschedular consideration is not indicated.

Hearing Loss

Also on appeal is the veteran's disability rating for 
bilateral hearing loss.  He has been granted a noncompensable 
rating for bilateral hearing loss.  His hearing was tested 
during the period on appeal at a September 2006 VA 
examination.  This is the only hearing loss data of record.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
55
70
65
LEFT
35
30
60
65
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 76 in the left ear.

VA rating criteria for the evaluation of hearing loss provide 
ratings from zero (noncompensable) to 100 percent, based on 
the results of controlled speech discrimination tests 
together with the results of pure tone audiometry tests which 
average pure tone thresholds at 1000, 2000, 3000, and 4000 
Hertz.  38 C.F.R. §§ 4.85 through 4.87; DCs 6100 through 
6110.  The evaluation of hearing impairment applies a 
structured formula which is essentially a mechanical 
application of the rating schedule to numeric designations 
after audiology evaluations are done.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  When the average pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.

Under Table VI, the veteran's right ear hearing loss is 
considered to be Level II and his left ear hearing loss is 
considered to be Level IV.  Table VI and not Table VIa is 
used in determining the level of hearing in each ear as his 
hearing loss is not so exceptional as to meet the criteria 
necessary to implicate Table VIa.  See 38 C.F.R. § 4.86.  
Using the above hearing levels and Table VII, his bilateral 
hearing loss is determined to render a noncompensable 
disability rating.  As a result, his claim for an increased 
disability rating must fail.

In addition, the Board has considered the veteran's 
statements regarding his service-connected disabilities on 
appeal.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the duty to notify may not have been fully satisfied 
prior to the initial unfavorable decision on the claims by 
the RO.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the Board finds that any notice error did not 
affect the essential fairness of the veteran's claim for his 
gastrointestinal disability because he was issued a letter 
prior to the initial adjudication by the Board which informed 
him generally of what was necessary to substantiate that 
claim, what evidence VA will seek to provide, what evidence 
he was expected to provide, and asked him to provide any 
evidence in his possession that pertains to the claim.  

In addition, this notice letter included the further elements 
required of Dingess, the criteria required by the appropriate 
diagnostic code, and suggestions of evidence to submit in 
order to fulfill that criteria.  The veteran's initial claim 
for an increased rating, received in January 2006, indicated 
actual knowledge of the rating system as he asked for his 
disability rating  to be increased to 100%.  Further, letters 
issued in March, May, and July 2006, indicated the still-
present need for more information from the veteran regarding 
this claim.

Also in this case, the Board finds that any notice error did 
not affect the essential fairness of the veteran's claim for 
a compensable disability rating for bilateral hearing loss.  
With regards to this claim, he was issued a letter in July 
2006, which informed him generally of what was necessary to 
substantiate that claim, what evidence VA will seek to 
provide, what evidence he was expected to provide, and asked 
him to provide any evidence in his possession that pertains 
to the claim.  

In addition, this notice letter included the further elements 
required of Dingess and suggestions of evidence to submit in 
order to fulfill that criteria.  The statement of the case 
issued in September 2007 included the diagnostic codes 
applicable to hearing loss thereby informing the veteran of 
the rating schedule and the specific criteria necessary to 
warrant an increased disability rating.

Although the notices were not sent before the initial RO 
decision in this matter, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  The veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond.  Thus, VA has overcome the burden of prejudicial 
error by giving him actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been fully satisfied.

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained private treatment 
records and the veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  

In addition, the veteran was afforded VA medical examinations 
in April 2006 and September 2006, one for each of his claims.  
Significantly, neither he nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

A rating of 60 percent, but no higher, for subtotal 
gastrectomy, residual of duodenal ulcer is granted subject to 
the law and regulations governing the payment of monetary 
benefits. 
.
A compensable rating for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


